IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daryl Brady,                               :
                             Petitioner    :
                                           :
                v.                         :      No. 482 M.D. 2019
                                           :
Chief Hearing Examiner Zachary J.          :
Moslak, Superintendent Barry Smith,        :
Deputy D.J. Close, Major J. Barrows,       :
Lt. Buterbaugh, Sgt. J. Murarik,           :
Hearing Examiner S. Wiggins,               :
and C.J. McKeown,                          :
                         Respondents       :


PER CURIAM                                ORDER

                NOW, August 28, 2020, upon consideration of Petitioner’s

application for reconsideration, and Respondents’ answer in response thereto,

the application is denied.